Citation Nr: 0120180	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant's deceased spouse is alleged to have had active 
duty during World War II.  He purportedly died in March 1995.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The U.S. Army Reserve Personnel Center and the National 
Personnel Records Center have been unable to verify the 
appellant's deceased spouse's alleged period of active 
service in the U. S. Armed Forces in the Far East or the 
Commonwealth Army of the Philippines or to verify any 
guerilla service.


CONCLUSION OF LAW

The appellant's eligibility for VA benefits based on her 
deceased spouse's service is not established.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West Supp. 2001); 38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals no deficiencies with 
respect to the new statutory provisions.  That is, the RO has 
notified the appellant through its September 2000 statement 
of the case and May 2001 supplemental statement of the case 
as to the necessary requirements for her claim.  Moreover, 
inasmuch as the law is dispositive in this case, as discussed 
below, there is no reasonable basis for providing the 
appellant with assistance in developing evidence.  Finally, 
as she has had the opportunity to present evidence and 
argument in support of her claim, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Factual Background

In connection with an earlier claim by the appellant's 
deceased spouse, in May 1988, the RO submitted a verification 
request to the U.S. Army Reserve Personnel Center (ARPERCEN), 
which included his name, service number, and alleged dates of 
service from January 1944 to June 1946.  The January 1989 
response from ARPERCEN stated that the individual had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the U.S. 
Armed Forces.  Attached to the response was a copy of an 
Affidavit for Philippine Army Personnel, completed by the 
deceased spouse in 1947.  

The appellant submitted an informal claim for non-service 
connected death pension benefits in July 1999.  She alleged 
records showed that her deceased spouse had active duty from 
January 1944 to May 1947.  With her claim, the appellant 
submitted a Certification from the Armed Forces of the 
Philippines dated in March 1995.  The Certification indicated 
that the deceased spouse had guerrilla service from February 
1944 to October 1945, though it noted that his name was not 
carried in the Approved Revised Reconstructed Guerrilla 
Roster.  

In February 2001, the RO submitted another request to verify 
service for the appellant's deceased spouse, stating that a 
prior certification showed no valid service.  With the 
request, it sent a copy of the Affidavit for Philippine Army 
Personnel completed in May 1947.  The RO noted the variations 
in the spelling of the deceased person's name and queried 
whether any change was warranted.  The April 2001 response 
from the National Personnel Records Center (NPRC) indicated 
that no change was warranted in the prior negative 
certification.      
 
Analysis

Non-service-connected death pension is generally payable to a 
surviving spouse of a veteran who served for 90 days or more 
during a period of war or who received or was entitled to 
received service-connected disability compensation at the 
time of his death.  38 U.S.C.A. § 1541(a) (West 1991); 
38 C.F.R. § 3.3(b)(4) (2000).  Generally, a "veteran" is a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d). 

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included for 
purposes of eligibility for designated VA benefits only.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   

In this case, the appellant did not submit a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge in support of her claim.  
It is not clear whether the Certification submitted by the 
appellant was acceptable as proof of service without 
verification.  38 C.F.R. § 3.203(a).   Therefore, as required 
by VA regulation, the RO requested verification of service 
from the service department.  The initial response from 
ARPERCEN in January 1989 and the April 2001 response from 
NPRC indicated that the appellant's deceased spouse did not 
have verified Philippine service for purposes of establishing 
eligibility for VA benefits.  These findings are binding on 
VA.  38 C.F.R. § 3.203; Spencer, 13 Vet. App. at 380.  
Accordingly, the Board finds that the appellant's eligibility 
for VA benefits based on her deceased husband's service is 
not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is 
therefore denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

